Case 1:19-mc-00012-JMS-DML Document 3 Filed 02/11/19 Page 1 of 3 PageID #: 7




        In the United States District Court for the
               Southern District of Indiana


 In the Matter of John Tennyson                        No. 1:19-mc-00012-JMS-DML
                                                       No. 1:17-cr-00222-JMS-TAB-13

                                                       Judge Magnus-Stinson




  Motion for Enlargement of Time to Comply with Order



Pursuant to Sealed Amended Order in Case No. 1:17-cr-00222-JMS-TAB, this Court found

the undersigned in contempt and ordered the undersigned to: (1) pay a sanction of $1,000,

and, (2) at no expense to any client, to retain local counsel to assist in any cases in which

the undersigned has or will appear in the Southern District of Indiana. (Doc. 539). This
Court set out the parameters of the foregoing in an Order to Retain Local Counsel in Case

No. 1:19-mc-00012-JMS-DML. (Doc. 2). The deadline to comply with the order is today,

February 11, 2019. Id.
       Undersigned counsel hereby moves the Court for a one (1) week enlargement of time

to comply with this Court’s order, and in support states:

       1.     Undersigned counsel timely complied with this Court’s sanction, and has
paid $1,000 to the Clerk (1:17-cr-00222, Doc. 547);



                                             Page 1 of 3
                         Motion for Enlargement of Time to Comply with Order
Case 1:19-mc-00012-JMS-DML Document 3 Filed 02/11/19 Page 2 of 3 PageID #: 8




       2.     Undersigned counsel has contacted attorneys which are fully admitted to

practice in this Court and reside in the Southern District of Indiana about retention as local

counsel;

       3.     Undersigned counsel has disclosed the Sealed Amended Order;
       4.     Undersigned counsel believes that local counsel can be fully retained, in

compliance with this Court’s orders, by the end of this week; and,

       5.     Undersigned counsel will personally bear any expense related to complying

with this Court’s orders.



WHEREFORE, undersigned counsel prays this Court for an enlargement of time of one (1)

week to comply with this Court’s orders, and to fully retain local counsel and submit the

required petition and affidavit.


                                                             Respectfully submitted,

                                                             /s/ John Tennyson
                                                             John Tennyson
                                                             Tennyson & Wiggington
                                                             611 Commerce St., Ste. 2609
                                                             Nashville, TN 37203
                                                             (615) 506-3108
                                                             jtennyson@nashville-law.com




                                            Page 2 of 3
                        Motion for Enlargement of Time to Comply with Order
Case 1:19-mc-00012-JMS-DML Document 3 Filed 02/11/19 Page 3 of 3 PageID #: 9




                                      Certificate of Service

I certify that on February 11, 2019, a copy of the foregoing was filed electronically. Notice

of this filing will be sent to all registered parties by operation of this Court’s electronic filing

system. Parties may access this filing through the Court’s system.



                                                               /s/ John Tennyson




                                              Page 3 of 3
                          Motion for Enlargement of Time to Comply with Order
